DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,164,699 (‘699). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, ‘699 discloses electronic component comprising: 
a body (C: 1, L: 2);
a pair of external electrodes, disposed on both ends of the body in a first direction, respectively, containing at least one of copper or nickel, while not containing a noble metal (C: 1, L: 3-6);
a pair of metal frames connected to the pair of external electrodes, respectively; and a pair of conductive bonding layers, disposed between the external electrodes and the pair of metal frames, respectively, containing a noble metal (C: 1, L: 9-11).
Regarding claim 2, ’699 discloses the body comprises: a plurality of dielectric layers (C: 2, L: 3); and 
first and second internal electrodes, alternately disposed with respective dielectric layers interposed therebetween, having one ends exposed through both surfaces of the body in the first direction and connected to the pair of external electrodes, respectively (C: 2, L: 4-8). 
Regarding claim 3, ‘699 discloses the external electrodes comprise: head portions disposed on both surfaces of the body in the first direction, respectively; and band portions extending from the head portions onto portions of top and bottom  surfaces and portions of both side surfaces of the body, respectively (C: 3, L: 1-7).
Regarding claim 4, ‘699 discloses the metal frames comprise: support portions bonded to the head portions of the external electrodes, respectively; and mounting portions, extending from lower ends of the support portions in the first direction, respectively, spaced apart from the body and the external electrodes (C: 4, L: 1-7).
Regarding claim 5, ‘699 discloses the conductive bonding layers are disposed between the head portions of the external electrodes and the support portions of the metal frames, respectively (C: 5, L: 1-4).
Regarding claim 6, ‘699 discloses at least one of the external electrodes includes a sintered electrode containing at least one of copper or nickel, and further includes a plating layer disposed on a surface of the sintered electrode, and
the plating layer includes a nickel plating layer covering the at least one of the external electrodes and a tin plating layer covering the nickel plating layer (C: 6, L: 1-8).
Regarding claim 7, ‘699 discloses the conductive bonding layers are in direct contact with outermost portions of the external electrodes, respectively, and
each of the outermost portions of the external electrodes contains at least one of copper or nickel, while not containing a noble metal (C: 7, L: 1-6).
Regarding claim 8, ‘699 discloses each of the outermost portions of the external electrodes contains copper, while not containing a noble metal, and
the conductive bonding layers are made of silver-epoxy (C: 8, L: 1-4).
Regarding claim 9, ‘699 discloses each of the outermost portions of the external electrodes contains nickel, while not containing a noble metal, and
the conductive bonding layers are made of silver-epoxy (C: 9, L: 1-4).
Regarding claim 10, ‘699 discloses the conductive bonding layers contain no solder (C: 10, L: 1-2).
Regarding claim 11, ‘699 discloses an electronic component comprising:
a body (C: 11, L: 2);
a pair of external electrodes, disposed on both ends of the body in a first direction, respectively, containing a first noble metal from the body in the first direction (C: 11, L: 3-5);
a pair of metal frames connected to the pair of external electrodes, respectively (C: 11, L: 6-7); and
a pair of conductive bonding layers, each containing a second noble metal, disposed between the pair of external electrodes and the pair of metal frames, respectively (C: 11, L: 8-10),
wherein each of the pair of external electrodes has a thickness greater than or equal to a thickness of each of the pair of conductive bonding layers (C: 11, L: 11-15).
Regarding claim 12, ‘699 disclose the body comprises: a plurality of dielectric layers (C: 12, L:1-3); and
first and second internal electrodes, alternately disposed with respective dielectric layers interposed therebetween, having one ends exposed through both surfaces of the body in the first direction and connected to the pair of external electrodes, respectively (C: 12, L: 4-9) .
Regarding claim 13, ‘699 discloses the external electrodes comprise: head portions disposed on both surfaces of the body in the first direction (C: 13, L: 1-4), respectively; and band portions extending from the head portions onto portions of top and bottom surfaces and portions of both side surfaces of the body, respectively (C: 13, L: 5-7).
Regarding claim 14, ‘699 discloses the metal frames comprise:
support portions bonded to the head portions of the external electrodes, respectively (C: 14, L: 1-4); and
mounting portions, extending from lower ends of the support portions in the first direction, respectively, spaced apart from the body and the external electrodes (C: 14, L: 5-6).
Regarding claim 15, ‘699 discloses the conductive bonding layers are disposed between the head portions of the external electrodes and the support portions of the metal frames, respectively (C: 15, L: 1-4).
Regarding claim 16, ‘699 discloses the conductive bonding layers are in direct contact with outermost portions of the external electrodes, respectively, and each of the outermost portions of the external electrodes contains the first noble metal (C: 16. L: 1-5).
Regarding claim 17, ‘699 discloses each of the outermost portions of the external electrodes includes a sintered layer containing the first noble metal, and the conductive bonding layers include an epoxy containing the second noble metal (C: 17, L: 1-5).
Regarding claim 18, ‘699 discloses the conductive bonding layers contain no solder (C: 18, L:1-2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haruki et al. (US 2012/0236462).
Regarding claim 1, Haruki et al. an electronic component comprising:
a body (10);
a pair of external electrodes (36a, 36b), disposed on both ends of the body in a first direction, respectively, containing at least one of copper or nickel [0036], while not containing a noble metal;
a pair of metal frames (40a, 40b) connected to the pair of external electrodes (36a, 36b), respectively; and
a pair of conductive bonding layers (44, 44), disposed between the external electrodes (36a, 36b) and the metal frame (40a, 40b), respectively, containing a noble metal [0043],
Regarding claim 2, Haruki et al. disclose the body comprises:
a plurality of dielectric layers (16); and
first (28a) and second (28b) internal electrodes, alternately disposed with respective dielectric layers (16) interposed therebetween, having one ends exposed through both surfaces of the body in the first direction and connected to the pair of external electrodes (36a, 36b), respectively.
Regarding claim 3, Haruki et al. disclose the external electrodes (36a, 36b) comprise: head portions disposed on both surfaces of the body in the first direction (fig. 2), respectively; and 
band portions extending from the head portions onto portions of top and bottom surfaces and portions of both side surfaces of the body (fig. 3), respectively.
Regarding claim 4, Haruki et al. disclose the metal frames comprise:
support portions bonded to the head portions of the external electrodes (36a, 36b), respectively; and 
mounting portions (42a, 42b), extending from lower ends of the support portions in the first direction, respectively, spaced apart from the body and the external electrodes.
Regarding claim 5, Haruki et al. disclose the conductive bonding layers (44, 44) are disposed between the head portions of the external electrodes (36a, 36b) and the support portions of the metal frames( 40a, 40b), respectively.
Regarding claim 7, Haruki et al. disclose the conductive bonding layers (44, 44) are in direct contact with outermost portions of the external electrodes, respectively, each of the outermost portions of the external electrodes (36a, 36b) contains at least one of copper or nickel [0036], while not containing a noble metal.
Regarding claim 11, Haruki et al. disclose an electronic component comprising: a body (10);
a pair of external electrodes (36a, 36b), disposed on both ends of the body in a first direction, respectively, containing a first noble metal from the body in the first direction [0036];
a pair of metal frames (38a, 38b) connected to the pair of external electrodes, respectively; and
a pair of conductive bonding layers (44, 44), each containing a second noble metal [0043] disposed between the pair of external electrodes and the pair of metal frames (38a, 38b), respectively, and
each of the pair of external electrodes (36a, 36b) has a thickness greater than or equal to a thickness of each of the pair of conductive bonding layers (44, 44).
Regarding claim 12, Haruki et al. disclose the body comprises:
a plurality of dielectric layers (16, 16); and
first (28a) and second (28b) internal electrodes, alternately disposed with respective dielectric layers (16, 16) interposed therebetween, having one ends exposed through both surfaces of the body in the first direction and connected to the first (38a) and second (38b) pair of external electrodes, respectively.
Regarding claim 13, Haruki et al. disclose the external electrodes (36a, 36b) comprise: head portions disposed on both surfaces of the body in the first direction (fig. 2), respectively; and 
band portions extending from the head portions onto portions of top and bottom surfaces and portions of both side surfaces of the body (fig. 3), respectively.
Regarding claim 14, Haruki et al. disclose the metal frames comprise:
support portions bonded to the head portions of the external electrodes (36a, 36b), respectively; and mounting portions (42a, 42b), extending from lower ends of the support portions in the first direction, respectively, spaced apart from the body and the external electrodes.
	Regarding claim 15, Haruki et al. disclose the conductive bonding layers (44, 44) are disposed between the head portions of the external electrodes (36a, 36b) and the support portions of the metal frames (38a, 38b).
	Regarding claim 16, Haruki et al. disclose the conductive bonding layers (44, 44) are in direct contact with outermost portions of the external electrodes, respectively, and each of the outermost portions of the external electrodes contains the first noble metal [0036].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0203913) in view of Haruki et al. (US 2012/0236462).
Regarding claim 1, Sun et al. disclose an electronic component comprising:
a body (1);
a pair of external electrodes (11, opposite 11), disposed on both ends of the body in a first direction;
a pair of metal frames (2, opposite 2) connected to the pair of external electrodes (11, opposite 11), respectively; and
a pair of conductive bonding layers (3, opposite 3), disposed between the external electrodes (11) and the metal frame (2), respectively, containing a noble metal [0031],
wherein each of the pair of external electrodes (11) has a thickness (fig. 2), greater than or equal to a thickness of each of the pair of conductive bonding layers (2 – fig. 2).
Sun et al. disclose the claimed invention except for the external electrodes comprise nickel. 
Haruki et al. disclose an external electrode that is formed from copper or nickel [0036].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sun et al. so that the external electrodes are formed from Ni, since such a modification would form a capacitor element having external electrodes having good conductivity at low cost.  
Regarding claim 7, the modified Sun et al. disclose the conductive bonding layers (3) are in direct contact with the outermost portions of the external electrodes (11), respectively, and each of the outermost portions of the external electrodes contains Ni (Haruki et al.).
Regarding claim 8, the modified Sun et al. disclose each of the outermost portions of the external electrodes contains copper (Haruki et al.) and each of the conductive bonding layers comprises silver [0031].
Sun et al. disclose the claimed invention except for the thermosetting polymer is an epoxy.
Epoxy is a well-known thermosetting polymer used in the art.
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to form the polymer layer of Sun et al. with an epoxy resin, since polymer layers are selected on design considerations and tradeoff between cost, adhesive properties, and mechanical properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Regarding claim 9, the modified Sun et al. disclose each of the outermost portions of the external electrodes contains nickel (Haruki et al.), while not containing a noble metal and each of the conductive bonding layers comprises silver [0031]. 
The modified Sun et al. disclose the claimed invention except for the thermosetting polymer is an epoxy.
Epoxy is a well-known thermosetting polymer used in the art.
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to form the polymer layer of Sun et al. with an epoxy resin, since polymer layers are selected on design considerations and tradeoff between cost, adhesive properties, and mechanical properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Regarding claim 10, the modified Sun et al. disclose the conductive bonding layers do not contain solder [0031].
Regarding claim 11, Sun et al. disclose an electronic component comprising:
an electronic component comprising: a body (1);
a pair of external electrodes (11, opposite 11), disposed on both ends of the body in a first direction;
a pair of metal frames (22, opposite 22) connected to the pair of external electrodes, respectively; and
a pair of conductive bonding layers (3, opposite 3), each containing a second noble metal [0031] disposed between the pair of external electrodes and the pair of metal frames (22), respectively, and
each of the pair of external electrodes (11) has a thickness greater than or equal to a thickness of each of the pair of conductive bonding layers (3 – see fig. 2).
Sun et al. disclose the claimed invention except for the external electrodes comprise a noble metal. 
Haruki et al. disclose an external electrode that comprises a noble metal [0036].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the external electrodes of Sun et al. using a noble metal, since such a modification would form highly conductive external electrodes.
	Regarding claim 16, the modified Sun et al. disclose the conductive bonding layers (3) are in direct contact with outermost portions of the external electrodes (2), respectively, and each of the outermost portions of the external electrodes contains the first noble metal (11 & Haruki et al.).
	Regarding claim 17, the modified Sun et al. disclose each of the outermost portions of the external electrodes includes a sintered layer containing the first noble metal (Haruki et al. - [0036], [0052]) and the conductive bonding layer are made of the second noble metal.
The modified Sun et al. disclose the claimed invention except for the thermosetting polymer is an epoxy.
Epoxy is a well-known thermosetting polymer used in the art.
It would have been obvious to a person of ordinary skill before the effective filing date of the invention to form the polymer layer of Sun et al. with an epoxy resin, since polymer layers are selected on design considerations and tradeoff between cost, adhesive properties, and mechanical properties. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.
Regarding claim 18, Sun et al. disclose the conductive bonding layers contain no solder [0031].
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2016/0203913) in view of Takeda (US 2010/0085681).
Regarding claim 1, Sun et al. disclose an electronic component comprising:
a body (1);
a pair of external electrodes (11, opposite 11), disposed on both ends of the body in a first direction;
a pair of metal frames (2, opposite 2) connected to the pair of external electrodes (11, opposite 11), respectively; and
a pair of conductive bonding layers (3, opposite 3), disposed between the external electrodes (11) and the metal frame (2), respectively, containing a noble metal [0031],
wherein each of the pair of external electrodes (11) has a thickness (fig. 2), greater than or equal to a thickness of each of the pair of conductive bonding layers (2 – fig. 2).
Sun et al. disclose the claimed invention except for the external electrode comprising copper or nickel.
Takeda discloses a multilayer ceramic component having external electrodes that comprise Ni [0027]-[0028].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the element of Sun et al. using the capacitor of Takeda since such a modification would form an element having capacitors with high dielectric constant ceramic and favorable electrostatic capacitance temperature characteristics.
Regarding claim 6, the modified Sun et al. disclose the external electrode (6, 7) includes a sintered electrode containing at least one of Ni or Cu [0027]-[0028], and further includes a plating layer disposed on a surface of the sintered electrode [0007], and the plating layer includes a nickel plating layer (10, 11, [0029]), and a tin plating layer (12, 13, [0029]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848